DETAILED ACTION
The following Non-Final office action is in response to application 17/200,410 filed on 3/12/2021. Examiner notes priority claim to application JP2020-094310 filed 5/29/2020
Status of Claims
Claims 1-12 are currently pending and have been rejected as follows. Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method). Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-6 are directed toward the statutory category of a machine (reciting an “apparatus”). Claims 7-12 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 7 are directed to an abstract idea by reciting […] configured to acquire 5first result information which is result information acquired for a product produced through a prescribed step, the first result information including information that indicates a first processing time period which is a processing time period of the step for a first number of the products, and 10second result information which is result information including information that indicates a second processing time period which is a processing time of the step for a second number of the products produced through the step, the second number being different from the first number; and 15[…] configured to convert the first result information and the second result information67DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01 into a plurality of result information sets by performing time- division of the first result information and/or the second result information such that the result information sets each indicate a time period taken to perform the step for a same unit number of 5the products. The claims are considered abstract because these steps recite mathematical relationships and mental processes including an observation, evaluation, judgement and opinion. The claims result 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a result information acquisition unit, a result information conversion unit) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-6 and 8-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Matsuya et al, US Publication No. 20200150636 A1, hereinafter Matsuya. As per,

	Claims 1, 7
Matsuya teaches
A data analysis support apparatus that is formed of an information processing apparatus, comprising: /
A data analysis support method executed by an70 DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01information processing apparatus, comprising:
a result information acquisition unit configured to acquire 5first result information which is result information acquired for a product produced through a prescribed step, the first result information including information that indicates a first processing time period which is a processing time period of the step for a first number of the products, (Matsuya fig. 5)
and 10second result information which is result information including information that indicates a second processing time period which is a processing time of the step for a second number of the products produced through the step, the second number being different from the first number; (Matsuya fig. 5)
and 15a result information conversion unit configured to convert the first result information and the second result information 67DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01into a plurality of result information sets by performing time-division of the first result information and/or the second result information such that the result 
Claims 2, 8
Matsuya teaches
further comprising: an information presentation unit configured to create a 10screen showing, in graph form, the plurality of result information sets obtained by the time-division, with a time axis indicated by an abscissa and a progression status of the step indicated by an ordinate.  (Matsuya fig. 1; [0060] “the support program 150 analyzes the past record information 140 by being executed by the processor portion 130 and displays a diagram chart 170 showing the production situation on the basis of the result of the analysis. The diagram chart 170 is a so-called polygonal line graph. In the present embodiment, in the chart 170, the horizontal axis (an example of a first axis) corresponds to time, the vertical axis (an example of a second axis) corresponds to the steps … the abscissa axis is referred to as a "time axis", while the ordinate axis is referred to as a "step axis".”)
Claims 3, 9
Matsuya teaches

wherein 68DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01the processing time period is defined by a start time at which the step is started and an end time at which the step is ended, and the information presentation unit indicates a line 5connecting a point corresponding to the start time with a point corresponding to the end time in the graph form.  (Matsuya fig. 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Matsuya in view of
McAfee, US Publication No. 2006/0242298 A1, hereinafter McAfee. AS per,

Claims 4, 10
Matsuya still teaches the result information conversion unit sets. Matsuya does not explicitly teach
wherein 10the result information conversion unit sets, as the unit number, a greatest common divisor of the first number and the second number.  
McAfee however in the analogous art of process analysis teaches
wherein 10the result information conversion unit sets, as the unit number, a greatest common divisor of the first number and the second number.  (McAfee [0010] “computing a greatest common divisor for a set of current normalized values for raw weights”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Matsuya’s production analysis and support system to include a greatest common divisor of two numbers in view of McAfee in an effort to normalize raw data for accurate analysis (see McAfee ¶ [0019] & MPEP 2143G).


Claims 5-6 and 11-12 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Matsuya in view of
Zhou et al, US Publication No. 2012/0083917 A1, hereinafter Zhou. As per,

Claims 5, 11
Matsuya does not explicitly teach
wherein a step progression degree per unit time is obtained for each 69DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01of the plurality of result information sets obtained by the time-division, and presence/absence of an abnormality in each of the result information sets is determined by comparison of the obtained progression degree with a reference progression degree. 

wherein a step progression degree per unit time is obtained for each 69DOCS 126042-0016UT01/4414083 1Attorney Docket No. 126042-0016UT01of the plurality of result information sets obtained by the time-division, and presence/absence of an abnormality in each of the result information sets is determined by comparison of the obtained progression degree with a reference progression degree.  (Zhou fig. 19;  [0210] “The first graphical representation and the second graphical representation may be aligned at an instance in time (e.g., the instance in time indicated by reference 1850, 1852 or 1855 in FIG. 19). In an embodiment, the first graphical representation and the second graphical representation may be in alignment across the entire displayed time interval (e.g., the displayed time interval 1810), and as such, may share a common time scale across their respective time axis.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Matsuya’s production analysis and support system to include comparing progression between reference and obtain time intervals to detect an abnormality in view of Zhou in an effort to identify and correct faults (see Zhou ¶ [0144] & MPEP 2143G).
Claims 6, 12
Matsuya does not explicitly teach
further comprising: an information presentation unit configured to create a screen showing the plurality of result information sets obtained 10by the time-division, wherein the information presentation unit highlights, among the plurality of result information sets obtained by the time-division, a result information set in which the presence of an abnormality has been determined.  
Zhou however in the analogous art of process analysis teaches
further comprising: an information presentation unit configured to create a screen showing the plurality of result information sets obtained 10by the time-division, wherein the information presentation unit highlights, among the plurality of result information sets obtained by the time-division, a 
The rationales to modify/combine the teachings of Matsuya with/and the teachings of Zhou are presented in the examining of claims 5, 11 and incorporated herein.
	
	
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0015722 A1; US 2020/0309642 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624